Citation Nr: 0803238	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, 
including as secondary to service connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for malaria.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to November 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the Cleveland, Ohio, Department of 
Veterans Affairs (VA), regional office (RO).  In December 
2007, a Travel Board hearing was held before the undersigned; 
a transcript of this hearing is of record.  At the hearing 
the undersigned granted the veteran's motion to advance the 
case on the Board's docket because of his advanced age.

The August 2005 rating decision also granted service 
connection for PTSD, rated 10 percent from December 2004.  In 
April 2006, the veteran submitted a timely notice of 
disagreement with the initial rating.  In an October 2006 
statement of the case, the RO increased the rating to 30 
percent, from December 2004.  The veteran was informed that 
he would need to submit a timely substantive appeal in order 
to perfect an appeal of the rating for PTSD.  The Board took 
testimony on the matter of the rating for PTSD at the 
December 2007 hearing.  However, a close review of the claims 
file revealed that the veteran never submitted a substantive 
appeal in this matter; thus, the matter of the rating for 
PTSD is not currently before the Board and will not be 
addressed in this decision.  

The issues of entitlement to service connection for 
hypertension and whether new and material evidence has been 
received to reopen a claim for service connection for 
gastroenteritis are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service 
or within the veteran's first postservice year; a 
preponderance of the evidence is against a finding that his 
bilateral hearing loss disability is related to his service.

2.  Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that such 
disability is related to the veteran's service.

3.  Malaria was not manifested in service or in the first 
postservice year; there is no competent evidence that the 
veteran now has any disability that is a residual of malaria.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3.  Service connection for residuals of malaria is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A March 2005 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit pertinent evidence in his possession.  In March 2006, 
he was provided notice regarding disability ratings and 
effective dates of awards.  See Dingess, supra.  As this 
decision does not address any effective date or disability 
rating matters, the veteran is not prejudiced by any timing 
defect as to this notice.

Regarding VA's duty to assist as to the issues that are 
addressed on the merits, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran was afforded a VA examination to address his hearing 
loss and tinnitus claims.  He has not been provided with a VA 
examination to address his malaria claim; however review of 
the record indicates such examination is not necessary.  His 
service medical records (SMRs) do not show any diagnosis or 
treatment for malaria.  The veteran testified that he was 
treated for malaria at the St. Albans Naval Hospital in Long 
Island, New York in 1945.  VA obtained records from that 
facility which appear to be complete; these records do not 
show any treatment for malaria.  Regardless, the record does 
not show any current disability related to malaria, thus 
there is no true indication that the veteran has any current 
malaria complaints that might be related to service more than 
six decades earlier.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  Accordingly, the Board finds that VA has 
satisfied its duties to notify and to assist pursuant to the 
VCAA.  It is not prejudicial to the appellant for the Board 
to proceed to decide the issues addressed on the merits.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Factual Background 

The veteran's SMRs contain no mention of hearing loss, 
tinnitus, or malaria.  There are no postservice medical 
records showing a diagnosis of, or treatment for, malaria.

A March 2003 private treatment record noted the veteran 
complained of "some right-sided tinnitus for the last two 
weeks, which is new, and his wife has been complaining about 
his hearing for some time but he has no acute changes in his 
hearing."  The examiner noted that the complaint of 
humming/buzzing tinnitus was in the right ear only.  The 
impression was of right sided tinnitus with slightly 
asymmetric sensorineural hearing loss.  It was unclear 
whether the asymmetry was related to a stroke a year earlier.

On VA audiologic evaluation in June 2005, the veteran 
reported a history of noise exposure in the Navy during World 
War II from firing five inch guns.  He reported that he 
experienced some temporary hearing loss during service, and 
that he worked as an accountant for decades after the war, 
retiring in 1988.  He stated that his hearing loss and 
tinnitus began between 2000 and 2002.  

Audiometry showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
35
50
LEFT
45
55
50
55
55

Speech audiometry revealed that speech recognition was 92 
percent in the right ear and 48 percent in the left ear.  The 
examiner noted there was mild sensorineural hearing loss in 
the right ear and moderate sensorineural hearing loss in the 
left ear.  He stated that it was "less likely as not that 
the hearing loss in the right ear is a result of exposure to 
noise in military service.  This noise can be accounted for 
by presbyacusis."  The examiner further opined that it was:  

[L]ess likely as not that the hearing loss 
in the left ear is the result of exposure 
to noise in military service.  This 
conclusion is based on the following:

a.  The air conduction pattern on today's 
examination is not characteristic of a 
noise-induced hearing loss.

b.  The veteran stated that the onset was 
between the years 2000 and 2002 and he was 
separated from service in 1945.  

The examiner also opined that it was less likely as not that 
the veteran's tinnitus was the result of exposure to noise in 
military service, as he stated that the onset was between the 
years 2000 and 2002 and he was separated from service in 
1945.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Certain tropical diseases (including malaria) may be presumed 
to have been incurred in service if manifested to a 
compensable degree within a one year postservice period (or 
during an incubation period for a specific disease).  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Hearing Loss

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The evidence clearly establishes, by the June 2005 audiogram, 
that the veteran has a bilateral hearing loss disability, as 
defined by regulation.  Additionally, as the RO, in granting 
service connection for PTSD, conceded that the veteran served 
in combat, and because he served aboard ships in the Pacific, 
it is also not in dispute that he was subjected to some 
degree of noise trauma in service.  

However, a hearing loss disability was not noted in service, 
and there is no evidence that a sensorineural hearing loss 
was manifested to a compensable degree in the first 
postservice year so as to allow for a finding that hearing 
loss became manifest in service, and persisted, or to warrant 
application of the chronic disease presumptions of 38 
U.S.C.A. § 1112 (for sensorineural hearing loss as organic 
disease of the nervous system).  Furthermore, a VA 
audiologist in June 2005 provided an opinion, based on 
evaluation of the veteran, his accounts of noise exposure in 
service, and review of the claims file, that the veteran's 
current hearing loss disability was unrelated to event(s) in 
service.  There is no competent (medical opinion) evidence to 
the contrary.  The veteran's own opinion that his current 
hearing loss disability is related to noise exposure in 
service is contrary to his own reported history of onset of 
hearing loss in the early 2000s; it is also not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Medical nexus is a question requiring medical 
expertise, and the only medical opinion regarding the 
etiology of the veteran's hearing loss is to the effect that 
it is unrelated to his service, specifically including his 
noise trauma in World War II.  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for bilateral hearing 
loss disability, and it must be denied.


Tinnitus

There is no evidence that tinnitus was manifested in service.  
The veteran's SMRs are silent for tinnitus complaints or 
diagnosis.  A diagnosis of tinnitus is not clinically noted 
until the March 2003 private treatment record, where it was 
described as a recent [emphasis added] symptom.  Hence, 
service connection for tinnitus on the basis that it became 
manifest in service, and persisted, is not warranted.  

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the June 2005 VA audiologist's opinion to the effect that it 
is unrelated service.  There is no competent evidence to the 
contrary.  Furthermore, the fact that the disability was not 
manifested until many years after service is, of itself, a 
factor against a finding that it is service connected.  Since 
he is a layperson, the veteran's own belief that his tinnitus 
is related to service is not competent evidence.  See 
Espiritu, supra.  As a preponderance of the evidence is 
against the claim seeking service connection for tinnitus, it 
must be denied.

Malaria

There is no current medical diagnosis of malaria and no 
competent evidence that malaria was found in service or at 
any time postservice.  The veteran's SMRs do not show any 
treatment or complaints related to malaria.  Without any 
competent evidence that he now has malaria or its residuals, 
he has not met the threshold requirement for establishing 
service connection, and the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for malaria is denied.


REMAND

At the hearing before the undersigned, the veteran reported 
treatment for his hypertension and gastrointestinal 
disabilities by his longtime primary care physician, Dr. 
Posk, at the Cleveland Clinic.  He indicated that he had been 
seeing Dr. Posk for approximately 15 years.  While the claims 
folder contains Cleveland Clinic outpatient and 
hospitalization records dated from 1996 to 2005, the records 
of Dr. Posk are not of record.  Such records may be critical 
to the veteran's claims, and VA'S duty to assist him 
encompasses assisting him in securing them for the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from Dr. Lori 
Posk at the Willoughby Hills facility of 
the Cleveland Clinic Foundation complete 
records of treatment the veteran received 
for gastrointestinal disability and 
hypertension.  He must assist in this 
matter by providing any necessary 
releases.  If the records received suggest 
any other necessary development, to 
include VA examinations, such development 
should be completed.

2.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for hypertension, including as 
secondary to PTSD, and whether new and 
material evidence has been received to 
reopen a claim of service connection for 
gastroenteritis.  If either remains 
denied, the RO should issue an appropriate 
supplemental SOC and give the appellant 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


